Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him upon a jury verdict of criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09 [1]), defendant contends that the verdict is against the weight
*944of the evidence. We disagree. According to defendant, the police “planted” the drugs at issue on him, while an officer testified that the drugs dropped from defendant while he was being booked. It is well settled that issues of credibility are best determined by the jury, given its opportunity to observe the demeanor of the witnesses (see, People v Knapp, 272 AD2d 637, 638-639; see also, People v Beltran, 281 AD2d 934 [decided herewith]). It cannot be said that the jury failed to give the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Monroe County, Ark, J. — Criminal Possession Controlled Substance, 4th Degree.) Present — Pigott, Jr., P. J., Green, Kehoe, Burns and Lawton, JJ.